Case 1:17-cv-00335-GJQ-RSK ECF No. 68 filed 11/14/18 PageID.627 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


KAREN SAUNDERS,

           Plaintiff,                    Case No. 1:17−cv−00335−GJQ−RSK

    v.                                   Hon. Gordon J. Quist

DYCK−O'NEAL, INC.,

           Defendant.
                                    /



                                    ORDER
      Defendant's Unopposed Motion For Leave To File Third−Party
Complaint (ECF No. 64) is GRANTED.

         IT IS SO ORDERED.


Dated: November 14, 2018                          /s/ Gordon J. Quist
                                                 GORDON J. QUIST
                                                 United States District Judge
